DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                          VINCENT FERRARA,
                              Appellant,

                                     v.

               DINA MARIE SAPONARA-FERRARA and
                   JOE COLE PLUMBING, CORP.,
                           Appellees.

                               No. 4D19-3915

                          [February 18, 2021]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Peter Holden, Judge; L.T. Case No. FMCE14-007680
(42/93).

   John Elias of Law Offices of John Elias, Pembroke Pines, for appellant.

   No appearance for appellees.

PER CURIAM.

   Affirmed.

LEVINE, C.J., GROSS and ARTAU, JJ., concur.

                           *          *          *

    Not final until disposition of timely filed motion for rehearing.